Woods, J.,
delivered the opinion of the court.
The word bet is employed in the statute under which the indictment in this case was drawn, in its usual and well-understood signification, and that is, to put to hazard a sum ascertained upon a future happening of some event then uncertain. It means the wagering of money or something of value. It is impossible to think of betting at a gaming-table without associating money or something of value with such betting. The statute was intended to keep minoi’s from the gaming-table; it punishes those who allow a minor to bet at any gaming-table exhibited by the offender, or in which he is concerned or interested. To bet necessarily means to bet something of value, in the connection in which the word is used; and that is the common and reasonable signification of the word also.

Affirmed.